Citation Nr: 0638890	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for spondylosis of the lumbar spine.

2.  Entitlement to service connection for spondylosis of the 
lumbar spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 through 
November 1970, and June 1982 through October 1997, with 
subsequent National Guard Service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of entitlement to service connection for 
spondylosis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1971, the RO denied the veteran's claim for 
service connection for spondylosis of the lumbar spine, and 
the veteran did not appeal.

2.  Evidence added to the record since January 1971 bears 
directly and substantially upon whether the veteran either 
incurred a back disorder in service, or aggravated a prior 
back injury in service.


CONCLUSION OF LAW

New and material evidence of entitlement to service 
connection for spondylosis of the lumbar spine has been 
presented to reopen the claim. 38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2005); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
3.104, 3.160, 20.302 (2006); 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for spondylosis of the lumbar spine.  He 
originally filed this claim in November 1970 and it was 
denied in January 1971.  A claim that has been denied, and 
not appealed, will not be reopened and allowed. 38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a). The exception to this rule provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  While the RO ultimately 
reopened the veteran's service connection claim and 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The regulation regarding new and material evidence was 
amended during the course of this appeal. See 38 C.F.R. 
3.156(a) (2006).  This amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001. The veteran's request to reopen his claim was filed 
in January 1999, before the amendment's effective date; 
therefore, the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). Rather, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

The veteran's service connection claim was denied in a 
January 1971 rating decision on the basis that the veteran's 
spondylosis was preexisting and not aggravated by service.  
The rating decision discussed the veteran's service medical 
records, but made no mention of what records were actually in 
the claims folder at the time.  There are now four envelopes 
of service records in the claims folder.  One folder 
indicates that it was received by the RO in August 1999.  
This folder contains an October 1966 entry examination that 
is negative as to any spine disability.  A second service 
medical record folder contains records from 1968 through 
1997.  These folders were not in the claims file in 1971.  
Within the second folder are photocopied service medical 
records from 1967 and 1968.  A February 1967 handwritten 
treatment record shows that the veteran fell "to aggravate 
back."  A January 1968 handwritten note shows that the 
veteran strained his back "picking up milk cases."  

Also added to the claims folder since 1971 are records from 
the veteran's June 1982 through October 1997 period of 
service.  A November 1992 General Counseling Form shows that 
the veteran's military occupational specialty (MOS) was 
required to be reclassified because he did not meet the 
physical requirements of his then current MOS.  This would 
suggest that some physical condition may have worsened during 
the veteran's service such that he could no longer perform 
his duties.

The documents discussed above are new in that they were not 
in the claims folder at the time of the January 1971 rating 
decision.  The documents are also material in that they 
provide evidence in support of the basis of the 1971 
disallowance of the claim.  In particular, the veteran's 
service medical records show that there were incidents in 
service with regard to the veteran's back that may have 
aggravated any preexisting back disability, or may have been 
the initial incurrence of a new back disability.  As such, 
these new records are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The veteran's claim is, therefore, 
reopened.  It is further addressed in the remand portion, 
below.



Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for service connection for spondylosis of the lumbar spine.


REMAND

At the veteran's January 2006 hearing, he stated that he 
began post-service VA treatment for his back disability in 
approximately April 1971, and that he continues to receive 
treatment in VA hospitals.  He is currently getting treating 
from a VA healthcare facility at Fort Stewart, Georgia.  The 
veteran's claims folder contains some VA treatment records 
from the early 1980's, but primarily treatment records from 
1990 through 1995.  There are no records dating back to 1971, 
nor are there records of current VA treatment.  Under 
38 C.F.R. §3.159(c)(2), VA is required to obtain all relevant 
treatment records from VA treatment facilities.  As such, a 
remand is required.

The veteran also discussed his National Guard service at his 
January 2006 hearing.  He stated that he tried, but was 
unable to obtain National Guard service personnel and medical 
records.  VA has a duty, also under 38 C.F.R. §3.159(c)(2), 
to assist the veteran to obtain these potentially relevant 
National Guard records from the National Personnel Records 
Center (NPRC), or from the appropriate state facility.  The 
claims folder contains no evidence of any such assistance.  
Thus, a remand is required.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Once all of VA's notice and assistance duties are met, the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current back disorder.  Under 
38 C.F.R. §3.159(c)(4), VA will provide a medical examination 
or opinion based upon a review of the evidence of record if 
VA determines such an examination or opinion is necessary to 
decide the claim.  In this case, an examination is necessary 
to decide the claim, because there is competent medical 
evidence of a current back disability, and there is evidence 
of several incidents in service that may have been the cause 
of any current back disability, but there is no competent 
medical evidence specifically diagnosing the veteran's 
current disorder or providing an opinion as to the medical 
cause of such disorder.  Because such evidence exists, but no 
VA examination has been afforded the veteran, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran of the evidence 
necessary to establish his claim.  The 
notice should be in compliance with both 
38 C.F.R. § 3.159(b)(1), and Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), including obtaining all 
relevant VA treatment records from 1971 
through the present and associating them 
with the claims folder, and by obtaining 
the veteran's National Guard service 
medical records and associating those with 
the claims folder.  The RO should also 
verify the dates of any National Guard 
Service and determine the character of 
each period of service (active duty, 
active duty for training, or inactive duty 
for training).

3.  Afford the veteran a VA spine 
examination to determine the current 
nature and etiology of his back 
disability.  Any necessary tests should be 
performed and a current diagnosis should 
be rendered.  The VA examiner should be 
provided the claims folder and state in 
his or her report that the claims folder 
was reviewed.  Once a current diagnosis is 
rendered, the examiner should provide an 
opinion as to the etiology of any current 
back disability diagnosed.  In so doing, 
the examiner should answer the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's back disorder 
was either aggravated by service, or 
directly caused by disease or injury 
during service?  A complete rationale 
should be provided for any opinion 
expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


